DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed December 26, 2021 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed December 26, 2021 have been fully considered but they are not persuasive. 
	The objections to the drawings and specification, which were set forth in the Office action mailed September 28, 2021, have been withdrawn in view of Applicant’s Amendment.
	The rejection of claims 10-19 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s Amendment.
	Regarding the Duplicate Claims objection to claim 10; Applicant respectfully submits that claim 10 is dependent upon claim 1 while claim 11 is an independent claim. Therefore, claim 10 is not a substantial duplicate of claim 11. In view of clarification, the Examiner is requested to withdraw the objections on the claim 10.
Claim 10 is identical in scope and, therefore a duplicate of claim 11.  The rejection has been maintained.  Claims in dependent form are construed to incorporate by reference all limitations of the claim to which it refers.  Claim 
Regarding the rejection of claims 1-3, 5, 10-13, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al. (EP2588905B 1, hereinafter, "Mishra"); Applicant respectfully submits that the document Mishra fails to disclose: a first trench region, wherein the first trench region has a relative refractive index Δ3, wherein the first trench region has a first alpha αtrench-1. 
The examiner disagrees.  Mishra et al. discloses a first trench region (16), wherein the first trench region has a relative refractive index Δ3 (Δ2; see paragraph 26), wherein the first trench region has a first alpha αtrench-1 (see paragraph 26; see Figures 1B, 2, and 3).  
A refractive index profile trench is a portion of the refractive index profile in which the refractive index value is depressed.  The refractive index is depressed in region 16 with respect to the refractive index of the central core region14; see Figures 1A and 1B.  
The first alpha αtrench-1 is understood to be an alpha value variable associated with the refractive index profile.  As stated in paragraph 26, region 16 has an alpha value.   
Applicant states that Mishra further fails to disclose a second trench region, wherein the second trench region is adjacent to the first trench region, wherein the second trench region has a relative refractive index Δ4, wherein the second trench region has a second alpha αtrench-2
The examiner disagrees.  Mishra et al. discloses a second trench region (18), wherein the second trench region (18) is adjacent to the first trench region (16), wherein the second trench region (18) has a relative refractive index Δ4 (Δ3), wherein the second trench region (18) has a second alpha αtrench-2 (see Figures 1B, 2, and 3).
A refractive index profile trench is a portion of the refractive index profile in which the refractive index value is depressed.  The refractive index is depressed in region 18 with respect to the refractive index of the central core region 14 and the first trench portion 16 (see Figures 1A and 1B).  
A graded index profile inherently has alpha parameters that determine the profile index.  Thus, there is inherently an alpha parameter associated with the graded refractive index of region 18.
Applicant states that Mishra discloses an optical fiber including a first annular core region 16 having an α value.  Applicant states that Mishra in its entirety does not explicitly disclose that the first annular core region 16 is a trench region having an alpha αtrench-1.
The α value of region 16 is the αtrench-1 parameter.  αtrench-1 is the variable name assigned to the alpha parameter of the first trench region in the instant application, and it is the alpha value or alpha parameter.
Furthermore, the examiner notes that a graded index profile inherently has alpha parameters that determine the profile index, as understood by one of ordinary skill in the art.  
trench-2. 
Applicant further states that Mishra discloses that in some embodiments the optical fibers have alpha values between 1.5 and 10. However, Mishra nowhere in the entire description mentions that the second annular core region 18 has the alpha αtrench-2. 
 Mishra et al. discloses a second trench region (18), wherein the second trench region (18) is adjacent to the first trench region (16), wherein the second trench region (18) has a relative refractive index Δ4 (Δ3), wherein the second trench region (18) has a second alpha αtrench-2 (see Figures 1B, 2, and 3).
A refractive index profile trench is a portion of the refractive index profile in which the refractive index value is depressed.  The refractive index is depressed in region 18 with respect to the refractive index of the central core region 14 and the first trench portion 16 (see Figures 1A and 1B).  
Furthermore, the examiner notes that a graded index profile inherently has alpha parameters that determine the profile index, as understood by one of ordinary skill in the art.  The refractive index profile of region 18, which is depressed, and therefore a trench, is also radially graded as illustrated in Figure 2B and therefore inherently has an alpha value or alpha parameter associated therewith.  αtrench-2 is the variable name assigned to the alpha parameter of the first trench region in the instant application, and it is the alpha value or alpha parameter.
Applicant states that as seen from figs. 1B, Mishra discloses outward curves with respect to the increasing radius. As apparent from comparison between figs. 1B of Mishra and fig. 2 of the instant application (reproduced above), the graph in the instant application discloses an inward curve which is parallel to the x-axis towards its end. 
Mishra merely discloses one annular region (16) with alpha. However, the annular region (16) is not a trench region. 
Annular region 16 is a trench region because it has a depressed refractive index value as illustrated in Figure 1B.
The claims do not device outward or inward curves (i.e. they do not define a concave or convex shape).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the direction in which the refractive index profile segments curve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states that the claimed invention is directed to an optical fiber (100) comprising: a core (102), wherein the core (102) has a first relative refractive index Δ1; a first trench region (106), wherein the first trench region (106) has a relative refractive index Δ 3, wherein the first trench region has a first alpha αtrench-1; a second trench region (108), wherein the second trench region (108) is adjacent to the first trench region (106), wherein the second trench region (108) has a relative refractive index Δ 4, wherein the second trench region has a second alpha αtrench-2; and a cladding region (110), wherein the cladding region (110) surrounds the second trench region (108), wherein the optical fiber 100 has attenuation of less than or equal to 0.17 dB/km at a wavelength of 1550 nanometer, wherein the optical fiber (100) has a mode field diameter in a range of 12 micron to 13 micron. 
Applicant argues that the above combination of elements including the primary trench region having alpha αtrench-1 and the secondary trench region having alpha αtrench-2 enables an optical fiber with large effective area and large mode field diameter.  Further, the optical fiber has low macro-bend loss. Furthermore, the optical fiber has low non-linear effects. Moreover, the optical fiber has low attenuation. Also, the optical fiber has low latency. In addition, the optical fiber has high optical signal to noise ratio. 
Applicant states that the combination of parameter discloses in the instant invention are not addressed by Mishra.
Mishra et al. discloses an optical fiber having the claimed elements as set forth in the rejection below.
Mishra et al. discloses the primary trench region (16) having alpha αtrench-1 and the secondary trench (18) region having alpha αtrench-2 as set forth in the rejection below and as discussed above.
Mishra et al. discloses that the optical fiber has a large effective area (see paragraph 1).
Claim 1 recites a mode filed diameter in the range of 12 to 13 microns.  Mishra et al. discloses a mode field diameter in the range of 12 to 13 microns in Table 4.
Mishra et al. discloses that the optical fiber has low macro-bend loss in paragraph 33.
Mishra et al. discloses the optical fiber with a large effective area (see paragraph 1) and that large effective area fibers reduce non-linear effects (see paragraph 3).
Claim 1 requires an attenuation of less than or equal to 0.17 dB/km.  Mishra et al. discloses the optical fiber having an attenuation within the claimed range (see paragraphs 5, 6, and 33).
The latency and signal-to-noise ratio of the optical fiber is not claimed in the present application.  The optical fiber of Mishra et al., having all of the claimed physical features of the optical fiber of claim 1, also has low latency and high signal-to-noise ratio, as these two values are determined by the physical structure of the optical fiber.
Applicant states that Mishra further, does not disclose the optical fiber (100), wherein the first trench region (106) has a third radius r3, wherein the third radius r3 is in range of at least one of 12 micron to 16 micron and 12 micron to 20 micron, wherein the relative refractive index Δ3 is in range of at least one of -0.25 to -0.35 and -0.3 to -0.46, wherein the first alpha αtrench-1 of the first trench region (106) is in a range of at least one of 3 to 6 and 1 .5 to 2. 
These limitations are set forth in claims 8 and 18 of the present application.  Claims 8 and 18 were objected to as containing allowable subject matter in the previous Office action.  Applicant has not chosen to write claims 8 and 18 in independent form.
Applicant states that Mishra further, does not disclose the optical fiber (100), wherein the second trench region (108) has a fourth radius r4, wherein the fourth radius r4 is in range of at least one of 24 micron to 28 micron and 26 micron to 30 micron, wherein the relative refractive index Δ4 is in range of at least one of -0.4 to -0.55 and -0.41 to -0.57, wherein the second alpha αtrench-2 of the second trench region (108) is in a range of at least one of 3 to 6 and 5 to 9. 
These limitations are set forth in claims 9 and 19 of the present application.  Claims 9 and 19 were objected to as containing allowable subject matter in the previous Office action.  Applicant has not chosen to write claims 9 and 19 in independent form.
Applicant states that Mishra further, does not disclose the optical fiber (100), wherein the relative refractive index Δ4 of the second trench region (108) is greater than the relative refractive index Δ3 of the first trench region (106). 
These limitations were set forth in claims 10 and 11, which were addressed in the previous Office action.  Mishra discloses that the relative refractive index Δ4 is greater than the relative refractive index Δ3 (see Figures 1B, 2, and 3).
Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant states that Mishra further, does not disclose the optical fiber (100), wherein the cladding region surrounds the second trench region (108). The optical fiber (100) has attenuation of less than or equal to 0.17 dB/km at a wavelength of 1550 nanometer. 
These limitations were set forth in claims 1 and 11, which were addressed in the previous Office action.  Mishra discloses that a cladding region (20; see paragraph 29), wherein the cladding region (20) surrounds the second trench region (18; see Figures 1A, 1B, 2, and 3), wherein the optical fibre (10) has attenuation of less than or equal to 0.17 dB/km at a wavelength of 1550 nanometer (see paragraphs 5, 6 and 33).
Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant states that Mishra further, does not disclose the optical fiber (100) that has a mode field diameter in a range of 12 micron to 13 micron. 
This limitation was set forth in claims 1 and 11, which were addressed in the previous Office action.  wherein the optical fibre (10) has a mode field diameter (MFD) in a range of 12 microns to 13 microns (see Table 4).
Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant states that Mishra further, does not disclose the optical fiber (100), wherein the cladding region (110) has a fifth radius r5, wherein the fifth radius r5 is about 62.5 micron, wherein the cladding region (11 0) has a third relative refractive index Δ5 of 0. 
These limitations are set forth in claims 7 and 17 of the present application.  Claims 7 and 17 were objected to as containing allowable subject matter in the previous Office action.  Applicant has not chosen to write claims 7 and 17 in independent form.
Applicant states that Mishra does not disclose the optical fibre possessing above improved characteristics as it does not disclose "a first trench region (106), wherein the first trench region (106) has a relative refractive index Δ3, wherein the first trench region has a first alpha αtench-1; a second trench region (108), wherein the second trench region (108) is adjacent to the first trench region (106), wherein the second trench region (108) has a relative refractive index Δ4, wherein the second trench region has a second alpha αtench-2".   Applicant states that, therefore, Mishra fails to disclose any limitation or any aspect relating to the optical fibre as disclosed in the instant invention.  Applicant further states that the instant application is not anticipated by Mishra.
The examiner disagrees for the reasons set forth above.
Applicant states that, regarding advantages of the instant application: The present disclosure provides numerous advantages over the prior art. The present disclosure provides the optical fiber with large effective area. In addition, the optical fiber has large mode field diameter. Further, the optical fiber has low macro-bend loss. Furthermore, the optical fiber has low non-linear effects. Moreover, the optical fiber has low attenuation. Also, the optical fiber has low latency. In addition, the optical fiber has high optical signal to noise ratio. 
Applicant respectfully submits that the prior art cited fails to disclose explicitly an identical optical fiber as disclosed by the instant application. Further, the prior art cited when compared to the instant application also fails to explicitly disclose identical features as disclosed in Independent claims 1 and 11 and dependent claims of the instant application. 
Thus, the Applicant respectfully requests the Examiner to kindly consider the above remarks and amendments and withdraw the rejections over claims 1-19. In view of the foregoing, the Examiner is respectfully requested to reconsider and withdraw the rejections. 
As discussed above: Mishra et al. discloses an optical fiber having the claimed elements as set forth in the rejection below.
Mishra et al. discloses the primary trench region (16) having alpha αtrench-1 and the secondary trench (18) region having alpha αtrench-2 as set forth in the rejection below and as discussed above.
Mishra et al. discloses that the optical fiber has a large effective area (see paragraph 1).
Claim 1 recites a mode filed diameter in the range of 12 to 13 microns.  Mishra et al. discloses a mode field diameter in the range of 12 to 13 microns in Table 4.
Mishra et al. discloses that the optical fiber has low macro-bend loss in paragraph 33.
Mishra et al. discloses the optical fiber with a large effective area (see paragraph 1) and that large effective area fibers reduce non-linear effects (see paragraph 3).
Claim 1 requires an attenuation of less than or equal to 0.17 dB/km.  Mishra et al. discloses the optical fiber having an attenuation within the claimed range (see paragraphs 5, 6, and 33).
The latency and signal-to-noise ratio of the optical fiber is not claimed in the present application.  The optical fiber of Mishra et al., having all of the claimed physical features of the optical fiber of claim 1, also has low latency and high signal-to-noise ratio, as these two values are determined by the physical structure of the optical fiber.
Applicant stated that “should the Examiner find the application to be other than in condition for allowance, the Examiner is requested to contact the undersigned at the local telephone number listed below to discuss any other changes deemed necessary.”
The examiner telephoned Applicant’s representative, Michael J. Pennington (Reg. No. 59,064) on Monday January 10, 2022 and the case was briefly discussed.
The examiner thanks Applicant’s Representative for considering the examiner’s proposal to add an Examiner’s amendment to incorporate allowable subject matter into the independent claims.  Unfortunately, no agreement was reached, as indicated in the attached interview summary.
Claim Objections – Duplicate Claims
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al. (EP 2 588 905 B1).
Regarding claims 1, 10 and 11; (Currently Amended) Mishra et al. discloses an optical fibre (10; see Figures 1A, 1B, 2, and 3) comprising: 
a core (14), wherein the core (14) has a first relative refractive index Δ1, wherein the first relative refractive index Δ1 (Δ1) of the core is in a range of  0 to 0.12 (see paragraph 25; see Table 1); 
a first trench region (16), wherein the first trench region has a relative refractive index Δ3 (Δ2; see paragraph 26), wherein the first trench region has a first alpha αtrench-1 (see paragraph 26; see Figures 1B, 2, and 3); 
a second trench region (18), wherein the second trench region (18) is adjacent to the first trench region (16), wherein the second trench region (18) has a relative refractive index Δ4 (Δ3), wherein the second trench region (18) has a second alpha αtrench-2 (see Figures 1B, 2, and 3); and 
a cladding region (20; see paragraph 29), wherein the cladding region (20) surrounds the second trench region (18; see Figures 1A, 1B, 2, and 3), 
wherein the optical fibre (10) has attenuation of less than or equal to 0.17 dB/km at a wavelength of 1550 nanometer (see paragraphs 5, 6 and 33), 
wherein the optical fibre (10) has a mode field diameter (MFD) in a range of 12 microns to 13 microns (see Table 4), 
wherein the optical fibre (10) has gradual variation in core and trench regions of refractive index profile (see Figures 1B, 2, and 3);
wherein an absolute value of the relative refractive index Δ4 is greater than an absolute value of the relative refractive index Δ3 (see Figures 1B, 2, and 3).    
Regarding claims 2 and 12; the optical fibre (10) has at least one of macrobend loss up to 0.1 decibel per 100 turns corresponding to wavelength of 1550 nanometer at bending radius of  30 millimeter and macrobend loss up to 0.1 decibel per 100 turns corresponding to wavelength of 1625 nanometer at bending radius of 30 millimeter (see paragraph 33).  
Regarding claims 3 and 13; the optical fibre has chromatic dispersion (see paragraph 12) in range of 17 pico second per nanometer-kilometer to 23 16/942,4433pico second per nanometer-kilometer at wavelength of 1550 nanometer (see paragraph 33), wherein the optical fibre (10) has a cable cut off wavelength up to 1530 nanometer (see paragraph 40).  
Regarding claims 5 and 15; the core (12) has a first radius r1, wherein the first radius r1 is in range of at least one of 2.5 microns to 5 microns and 2 microns to 3.15 microns (see paragraph 25 and Table 1).  
Allowable Subject Matter
Claims 4, 6-9, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The optical fibre defined by claim 4 or by claim 14, further comprising a buffer clad region, wherein the buffer clad region has a second relative refractive index Δ2, wherein the buffer clad region separates the core and the first trench region in combination with all of the limitations of base claim 1 or base claim 11, respectively;
The optical fibre defined by claim 6 or by claim 16, further comprising a buffer clad region, wherein the buffer clad region has a second radius r2, wherein the second radius r2 is in range of at least one of 5 microns to 7 microns and 3 microns to 6 microns, wherein the buffer clad region has a second relative refractive index Δ2 of 0 in combination with all of the limitations of base claim 1 or base claim 11, respectively; 
The optical fibre defined by claim 7 or by claim 17, wherein the cladding region has a third relative refractive index Δ5 of 0 in combination with all of the other limitations of claim 7 or claim 17, and in combination with all of the limitations of base claim 1 or base claim 11, respectively;  
The optical fibre defined by claim 8 or by claim 18, wherein the first trench region has a third radius r3, wherein the third radius r3 is in range of at least one of 12 microns to 16 microns and 12 microns to 20 microns, in combination with all of the other limitations of claims 8 or claim 18, and in combination with all of the limitations of base claim 1 or base claim 11, respectively;  or
The optical fibre defined by claim 9 or claim 19, wherein the relative refractive index Δ4 is in range of at least one of -0.4 to -0.55 and -0.41 to -0.57, wherein the second alpha αtrench-2 of the second trench region is in a range of at least one of 3 to 6 and 5 to 9 in combination with all of the other limitations of claims 9 or claim 19, and in combination with all of the limitations of base claim 1 or base claim 11, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874